Case 1:19-cv-03377-LAP Document 72 Filed 10/25/19 Page 1 of 5

Case 1:19-cv-03377-LAP Document 71 Filed 10/24/19 Page 1 of 2

 

 

 

 

{ "USDC SDNY

W Todd &Weld Ht DOCUMENT Howard M, Cooper
ELECT.) MICALLY FILED } E-mail: heooper@toddweld,com
DOC # Serene netinnsm: geen pre mnweniinns nie aca eatery
DATE FILED: [0-95-19_}

 

 

 

 
 

 

Geer 26, 2009 WD dhs KY,

VIA ECE

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

   

Re: Giuffre v. Dershowitz a

9 QRORRM oy ‘
Case No.: 19-cv-03377-LAP wy ff bg Oo Lo ?
MM eenel (Ae

whiw. \olas/\4

Dear Judge Preska: we be obdkiages DE 5 LKLCT J DDGE

 

Pursuant to Local Civil Rule 37.2 and Rule 2.A of Your Honor’s Individual Practices, Defendant
Alan Dershowitz respectfully requests that the Court hold a pre-motion conference with respect to
Professor Dershowitz’s request for certain limited, narrowly tailored, pre-Answer discovery,

Specifically, Professor Dershowitz intends to request that Plaintiff Virginia Giuffre be required
to immediately produce the following two items which are readily available to her:

¢ The transcript(s) and exhibits of her deposition(s) in Giuffre v. Maxwell, 15-cv-07433; and
¢ The transcript and exhibits of her deposition in Edwards et al. v. Dershowitz.

These materials contain Giuffre’s prior sworn testimony about the very accusations and events at
issue in this case. They will be of substantial assistance in Professor Dershowitz’s preparation of his
forthcoming counterclaims. In the depositions, Giuffre faced cross-examination about her history with
Jeffrey Epstein, the genesis of her accusations against Professor Dershowitz, her interactions with
journalists, and her éfforts to profit from her story. As one example only, the transcripts and exhibits
will establish that it was British journalist Sharon Churcher who in 2011 mentioned Professor
Dershowitz’s name to Giuffre, suggesting that she include him in her book, even though she had failed
to mention him in her manuscript or in her interviews with Churcher. This smoking gun evidence
actually states that although there was “no proof” that Professor Dershowitz engaged in any sexual
misconduct, he was a “good name for [Giuffre’s] book” and that Giuffre “probably met him when he
was hanging [oJut w[ith] [Epstein].” Ex, A (emphasis supplied).

As we know Your Honor is aware, the Second Circuit in Brown v. Maxwell, 929 F.3d 41 (2d Cir.
2019), ordered the immediate unsealing of the entire summary judgment record in the Giuffre v.
Maxwell matter (including the emails attached hereto as Ex. A), and remanded the case to the District
Court, where it was subsequently assigned to Your Honor, for the unsealing of additional materials. In
the Second Circuit, a party making a request for pre-answer discovery must show “that the requests are
reasonable under the circumstances.” Keybank, Nat’! Assoc. v. Quality Pay—Roll Sys., Inc., WL
1720461, at *4 (E.D.N.Y. June 22, 2006). Professor Dershowitz’s request satisfies this reasonableness

Todd & Weld LLP + Attorneys at Law * One Federal Street, Boston, MA 02110 ¢ T: 617.720.2626 « F: 617.227.5777 + www.toddweld.com

 

 
Case 1:19-cv-03377-LAP Document 72 Filed 10/25/19 Page 2 of 5
Case 1:19-cv-03377-LAP Document 71 Filed 10/24/19 Page 2 of 2

T
T Todd & Weld LLP Hon. Loretta A. Preska
vi] oe October 24, 2019
Page 2 of 2

standard because it is targeted at a small and discrete set of documents which are plainly discoverable,
and which can be produced forthwith with no burden whatsoever to Plaintiff.

Professor Dershowitz respectfully requests that the Court hold a pre-motion conference with
respect to this matter, or otherwise order Giuffre to produce these materials forthwith. In order that
these materials may be incorporated into his Answer and Counterclaims, Professor Dershowitz further

requests that he be given seven (7) days from the date of production of these materials (if ordered) to file
his Answer and Counterclaims,

Respectfully submitted,

/s/ Howard M. Cooper
Howard M. Cooper

HMC/lm

ce: All counsel of record, via ECF

Todd & Weld LLP + Attorneys at Law * One Federal Street, Boston, MA 02110 * T: 617.720.2626 « F; 617.227.5777 * www.toddweld.com

 

 
Case 1:19-cv-03377-LAP Document 72 Filed 10/25/19 Page 3 of 5
Case 1:19-cv-03377-LAP Document 71-1 Filed 10/24/19 Page 1 of 3

Exhibit A

 

 
Case 1:19-cv-03377-LAP Document 72 Filed 10/25/19 Page 4of5

To: Sha CARFERSTE ERASER AANA] NCAR eh hon Ue ROAR ee Gow AtoF 3

From: Virginia Gintire
Sant Thur 5/42/2041 2:24:43 AM

Importance: Normal
Subjict Re: Good News!
Received: Thur 8/12/2041 2:24:43 AM

Thanks again Shazza, I’m bringing down the house with this book! |t
xOx0 Jenna

--- Ou Wed, 11/5/11, Sharon. Churcher@mailousunday.co.ak <Sharon. Charcheriemallonsuniay.conk> yerote:

From: Sharon. Charcher@ mailonsundey.co.uk <Sharou, Charcher@mailousunday co.uke
Subject: Re: aod News!!

To: “Virginia Giufire” <

Received: Wednesday, 11 May, 2011, 4:17 PM

Don't forget Alan Dershowitz... JE's buddy and lawyer.good name for your
pitch as he repped Claus von Bulaw and a movie was made about that
cuse,.title was Reversal of Fortune. We aff suspect Alan is a pedo and tho
no proof of that, you probably met hint when he was hanging put w JH

[From: |
[ow neneacre snes

> asesteen |

[Virginia Ciuc aaa
i

 

 

 

 

 

 

 

 

 

” - * I
| ve ste be a mv m
ITo: |
Jewmmenweweneed
os a neem . - {
[Sharoa Churcher
> « 7 |
[tea mesa
|Date
> . . |
OWS/2011 24MGDY |
“me wen eee were wwmn wat mere oer eee nen een epee |
maemo nee anew nent
Subject: |
[rrcenareren it
Beene seen ee nee nate earner oe |
|Good News! |
> vo ‘
I~ ne ~ - |
|Hit Sharon, |

|

[Hello gorgeous, I hope this message comes to you on a bright, sunny dayt!l}
[I took your advice about what to offer Sandra and she accepted. Were — |
|drawing up a contract through her agent right now and gotting busy to meet]

1 Copyright Proleeted Mureria!
COMFIDENTIAL CTUIFFR EM MI26

 

 
Case 1:19-cv-03377-LAP Document 72 Filed 10/25/19 Page 5of5
aga Sif 3
2 SE ES Crcoe cl Rab CALCD TEES Aza 8, age ga

|my deadline, Gas wort # it you have any iaformation on you from y
lyou and I were doing interviews about the LE story. I wanted tu put the |
|names of some of these assholes, oops, | meani to say, pedo's, that.

jscnt mc to. With everything going on my brain feels like mush and it would|
[be a great deal of help! |

{Having fim sweetic? |

|

|Thanks, |

{Jenna |

{ ue

This email has been scanned by the MessageLabs Emait Security System.
Tor more information please visit htip-y/www.mensagelaby.comomall

 

 

This c-mail and any attached files are intended for the named addressee only. It contains information, which may be
confidential and legally privileged and also protected by copyright, Unless you are the named addressee (or
authorised to receive for the addressee) you may not copy or use it, or disclose it to anyone else. If you received if in
error please notify the sender immediately and then delete it from your system, Please be advised that the views and
opinions expressed in this c-mail may not reflect the views and opinions of Assuciated Newspapers Limited or any of
its subsidiary companies. We make every effort to keep our network free from viruses. However, you do reed to
cheek this c-mail and any attachments to it for viruscs as we can take no respansibility for any conrputer virus which
may be Wansterred by way of this e-mail. Use of this or any other e-mail facility signifies consent to any interception
we might lawfudly carry out to prevent abuse of these facilitics,

Associated Newspapers Ltd. Registered Office: Northcliffe House, 2 Derry St, Kensington, London, W8 STT.
Registered No 8412! England.

{ Copyright Protected Muteriat
CONFIDENTIAL CHLUFFRENAGO7

 

 

 
